CHRIS T. BARNETTE, Judge pro tem.
From a judgment maintaining an exception of no right or cause of action and dismissing plaintiff’s demands, a devolutive appeal was taken returnable to this Court on August 7, 1964. On that date the trial court issued an order extending the return date to October S, 1964.
The record was not transmitted and lodged in this Court on or before October 5 by the clerk of the court below, as required by LSA-C.C.P. art. 2127, on account of the failure of the appellant to make timely payment of all fees and costs due in connection with the appeal. Whereupon the appellee caused the record to be brought up and filed in this Court to lay the basis for a motion for dismissal of the appeal.
The record before us discloses the facts to be as represented. We find the clerk of the court below to have acted according to law in not transmitting the record on account of failure of appellant to make timely payment of the fees in connection with the appeal as required by LSA-C.C.P. art. 2127.
The motion is sustained and the appeal is dismissed.
Appeal dismissed.